DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-20, 28-30 and 32-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts considered on the record are Johnson et al. (US 5,402,645), Schauls (US 3,983,191), Tonkovich (US2004/0228781) and Mathias et al. (US20040055329). Johnson discloses a cryogenic processing system (figures 1A and IB) comprising a chiller 64; a low temperature separator (LTS) 66 including an inlet 62 fluidly connected to the chiller 64, a first outlet 70 and a second outlet 72/72A; a flash drum 74 including an inlet 70 fluidly connected to the LTS 66 and a plurality of conduits 78/82; and a heat exchanger 30 fluidly connected to the plurality of conduits 78/82 of the flash drum 74. Schauls teaches a plate-type heat exchanger for heat exchange between multiple streams (see figures 1-2 and 4-6), wherein the plate-type heat exchanger can comprise of a stack of parallel plates 12 that are connected through side bars 14 with a corrugated fin between side bars forming a first layer and an inner passage, thereby defining a fluid passage [passage 24, 44] (fins 28/30/32; see col. 4, ln 54 to col. 5, ln 15). Schauls states "a metallic sealing means 14, sealingly connects adjacent plates along the margins to define a vertical passageway between each pair of adjacent plates. The metallic sealing means 14 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763